DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on June 21, 2022 claims 1-4, 6-11, 13-18 and 20 are now pending for examination in the application.

Response to Arguments
This office action is in response to amendment filed 06/21/2022. In this action claim(s) 1-4, 6-11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Pub. No. 20170277602) and Nellans et al. (US Pub. No. 20120230095) in further view of Brand (US Pub. No. 201650331905).  The Kumar et al. reference has been added to address the amendment of the RDT specifying an installation type and configuration data for the database replication.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Pub. No. 20170277602) and Nellans et al. (US Pub. No. 20120230095) in further view of Brand (US Pub. No. 201650331905).

With respect to claim 1, Kumar et al. teaches a computer-implemented method comprising: 
maintaining a back pointer from a physical block to a virtual layer block (Paragraph 12 discloses reference pointer mapping to a physical block address and Paragraph 18 discloses virtual volume blocks are mapped to physical volume blocks) in a multi-level hierarchical file system (Paragraph 13 discloses hierarchical file system), wherein the physical block includes a predefined amount of contiguous storage space; 
maintaining a generation number in the virtual block, wherein the generation number indicates when data is moved from the physical block to another physical block (Paragraph 12 discloses aggregate block number and/or a disk block number) at which file data content is physically stored. In addition or alternatively, a “data block number” may refer to an aggregate block address (e.g., physical volume block number) or a physical storage media block number (e.g., block address of a hard disk, solid state drive, etc.)).  Kumar et al. does not disclose reconstructing an object.
However, Nellans et al. teaches reconstructing an object in the multi-level hierarchical file system based upon, at least in part, at least one of the back pointer and the generation number, wherein reconstructing the object includes quarantining allocation of at least a portion of the object until reconstruction of the object is complete (Paragraph 115 discloses reconstructing the data segment or object).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Kumar et al. (data replcation) with Nellans et al. (virtual memory management) to include reconstructing an object.  This would have facilitated real time processing of files or other types of unstructured data uploaded to a cloud storage system.  See Nellans et al.  Paragraph(s) 7-22.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: file management.  
Kumar et al. as modified by Nellans et al. does not disclose quarantining allocation of at least a portion of the object until reconstruction of the object is complete.
However, teaches reconstructing an object in the multi-level hierarchical file system based upon, at least in part, at least one of the back pointer and the generation number, wherein reconstructing the object includes quarantining allocation of at least a portion of the object until reconstruction of the object is complete (Paragraph 57 discloses the object is prevented from being read and quarantined. Quarantining of an object typically involves moving the object to a quarantine area which may be cleared or processed by a privileged user).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Kumar et al. (data replication) and Nellans et al. (virtual memory management) with Brand (scanning data in a cloud storage service) to include quarantining.  This would have facilitated real time processing of files or other types of unstructured data uploaded to a cloud storage system.  See Brand Paragraph(s) 10-15 .  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: file management.  

The Kumar et al. reference as modified by Nellans et al. and Brand teaches all the limitations of claim 1.  With respect to claim 2, Nellans et al. teaches the computer-implemented method of claim 1 wherein the back pointer is maintained at a header of compressed data (Paragraph 114 discloses each packet contains a header. The header may include a header type field. Type fields may include data, object attribute, metadata, data segment delimiters (multi-packet), object structures, object linkages, and the like).

The Kumar et al. reference as modified by Nellans et al. and Brand teaches all the limitations of claim 1.  With respect to claim 3, Nellans et al. teaches the computer-implemented method of claim 1 wherein the generation number is maintained in the physical block and the virtual block (Paragraph 285 discloses a sequence number of a logical erase block for the LEB that stores the swap page. The sequence number may be used to maintain the log-based, append only writing structure for managing storing of data and retrieving data from the persistent storage device 914).

The Kumar et al. reference as modified by Nellans et al. and Brand teaches all the limitations of claim 1.  With respect to claim 4, Nellans et al. teaches the computer-implemented method of claim 1 wherein reconstructing the object includes obtaining an entry in the virtual block with the back pointer in the physical block, and wherein information in the virtual block and the physical block are used to reconstruct the object (Paragraph 115 discloses The header may also include a sequence number that identifies where the data segment belongs with respect to other packets within the object when reconstructing the data segment or object. The header may include a header type field. Type fields may include data, object attributes, metadata, data segment).

The Kumar et al. reference as modified by Nellans et al. and Brand teaches all the limitations of claim 1.  With respect to claim 6, Brand teaches the computer-implemented method of claim 1 wherein reconstructing the object further includes scanning the object (Paragraph 11 discloses scanning objects stored in a cloud storage system).

The Kumar et al. reference as modified by Nellans et al. and Brand teaches all the limitations of claim 6.  With respect to claim 7, Brand teaches the computer-implemented method of claim 6 wherein reconstructing the object further includes updating the object upon completion of scanning the object to end quarantining allocation of at least the portion of the object (Paragraph 60 discloses updating certain data blocks in a file rather than the entire file. Additionally, when an object is only partially updated, only the newly modified blocks and/or blocks adjacent to newly modified objects contain data that should be rescanned).

With respect to claim 8, Kumar et al. teaches a computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations comprising:
maintaining a back pointer from a physical block to a virtual layer block (Paragraph 12 discloses reference pointer mapping to a physical block address and Paragraph 18 discloses virtual volume blocks are mapped to physical volume blocks) in a multi-level hierarchical file system (Paragraph 13 discloses hierarchical file system), wherein the physical block includes a predefined amount of contiguous storage space; 
maintaining a generation number in the virtual block, wherein the generation number indicates when data is moved from the physical block to another physical block (Paragraph 12 discloses aggregate block number and/or a disk block number) at which file data content is physically stored. In addition or alternatively, a “data block number” may refer to an aggregate block address (e.g., physical volume block number) or a physical storage media block number (e.g., block address of a hard disk, solid state drive, etc.)).  Kumar et al. does not disclose reconstructing an object.
However, Nellans et al. teaches reconstructing an object in the multi-level hierarchical file system based upon, at least in part, at least one of the back pointer and the generation number, wherein reconstructing the object includes quarantining allocation of at least a portion of the object until reconstruction of the object is complete (Paragraph 115 discloses reconstructing the data segment or object).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Kumar et al. (data replcation) with Nellans et al. (virtual memory management) to include reconstructing an object.  This would have facilitated real time processing of files or other types of unstructured data uploaded to a cloud storage system.  See Nellans et al.  Paragraph(s) 7-22.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: file management.  
Kumar et al. as modified by Nellans et al. does not disclose quarantining allocation of at least a portion of the object until reconstruction of the object is complete.
However, teaches reconstructing an object in the multi-level hierarchical file system based upon, at least in part, at least one of the back pointer and the generation number, wherein reconstructing the object includes quarantining allocation of at least a portion of the object until reconstruction of the object is complete (Paragraph 57 discloses the object is prevented from being read and quarantined. Quarantining of an object typically involves moving the object to a quarantine area which may be cleared or processed by a privileged user).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Kumar et al. (data replication) and Nellans et al. (virtual memory management) with Brand (scanning data in a cloud storage service) to include quarantining.  This would have facilitated real time processing of files or other types of unstructured data uploaded to a cloud storage system.  See Brand Paragraph(s) 10-15 .  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: file management.  

With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 2, because claim 9 is substantially equivalent to claim 2.

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.

With respect to claim 15, Kumar et al. teaches a computing system including one or more processors and one or more memories configured to perform operations comprising: 

maintaining a back pointer from a physical block to a virtual layer block (Paragraph 12 discloses reference pointer mapping to a physical block address and Paragraph 18 discloses virtual volume blocks are mapped to physical volume blocks) in a multi-level hierarchical file system (Paragraph 13 discloses hierarchical file system), wherein the physical block includes a predefined amount of contiguous storage space; 
maintaining a generation number in the virtual block, wherein the generation number indicates when data is moved from the physical block to another physical block (Paragraph 12 discloses aggregate block number and/or a disk block number) at which file data content is physically stored. In addition or alternatively, a “data block number” may refer to an aggregate block address (e.g., physical volume block number) or a physical storage media block number (e.g., block address of a hard disk, solid state drive, etc.)).  Kumar et al. does not disclose reconstructing an object.
However, Nellans et al. teaches reconstructing an object in the multi-level hierarchical file system based upon, at least in part, at least one of the back pointer and the generation number, wherein reconstructing the object includes quarantining allocation of at least a portion of the object until reconstruction of the object is complete (Paragraph 115 discloses reconstructing the data segment or object).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Kumar et al. (data replcation) with Nellans et al. (virtual memory management) to include reconstructing an object.  This would have facilitated real time processing of files or other types of unstructured data uploaded to a cloud storage system.  See Nellans et al.  Paragraph(s) 7-22.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: file management.  
Kumar et al. as modified by Nellans et al. does not disclose quarantining allocation of at least a portion of the object until reconstruction of the object is complete.
However, teaches reconstructing an object in the multi-level hierarchical file system based upon, at least in part, at least one of the back pointer and the generation number, wherein reconstructing the object includes quarantining allocation of at least a portion of the object until reconstruction of the object is complete (Paragraph 57 discloses the object is prevented from being read and quarantined. Quarantining of an object typically involves moving the object to a quarantine area which may be cleared or processed by a privileged user).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Kumar et al. (data replication) and Nellans et al. (virtual memory management) with Brand (scanning data in a cloud storage service) to include quarantining.  This would have facilitated real time processing of files or other types of unstructured data uploaded to a cloud storage system.  See Brand Paragraph(s) 10-15 .  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: file management.  

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 2, because claim 16 is substantially equivalent to claim 2.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 4, because claim 18 is substantially equivalent to claim 4.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 7, because claim 20 is substantially equivalent to claim 7.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 10348767 is directed to Cloud Over IP Session Layer Network:   Column 49 Lines 32-54 discloses the system stores mapping information, references, or pointers between a particular virtual IP address and a particular physical IP address that corresponds to the particular virtual IP address. The mapping allows the system to cross-reference between the virtual IP addresses and the physical IP address and vice-versa. In other words, given a virtual IP address, the system can access or consult the mapping to identify the corresponding physical IP address. Given a physical IP address, the system can access or consult the mapping to identify the corresponding virtual IP address .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154       

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154